Case 8:20-cv-01973-JLS-DFM Document 70 Filed 06/03/21 Page 1 of 4 Page ID #:1952



   1   GARCIA RAINEY BLANK & BOWERBANK LLP
           A LIMITED LIABILITY PARTNERSHIP
   2   NORMA V. GARCIA, Cal. Bar No. 223512
       ngarciaguillen@garciarainey.com
   3   JEFFREY M. BLANK, Cal. Bar No. 217522
       jblank@garciarainey.com
   4   HUGO A. LOPEZ, Cal. Bar No. 315846
       hlopez@garciarainey.com
   5   695 Town Center Drive, Suite 700
       Costa Mesa, CA 92626
   6   Telephone: (714) 382-7000
       Facsimile: (714) 784-0031
   7
       Attorneys for Plaintiffs
   8   Clifford A. Rosen, MD and Ronald A. Christensen, MD.
   9                           UNITED STATES DISTRICT COURT
  10                         CENTRAL DISTRICT OF CALIFORNIA
  11
  12   CLIFFORD A. ROSEN, an individual;        Case No.: 8:20-cv-01973-JLS-DFM
       RONALD A. CHRISTENSEN, an
  13   individual
  14                                                PLAINTIFFS CLIFFORD A. ROSEN
                          Plaintiffs,               AND RONALD A. CHRISTENSEN’S
                   vs.                              OPPOSITION TO EX PARTE
  15   URBAN COMMONS, LLC, a Delaware               APPLICATION FOR ORDER
       Limited Liability Company; URBAN             ADVANCING HEARING DATE FOR
  16   COMMONS 6TH AVE SEATTLE, LLC, a              NEUFELD MARKS’ MOTION TO
       Delaware Limited Liability Company;          WITHDRAW AS COUNSEL FOR
  17   URBAN COMMONS BATTERY PARK,                  DEFENDANTS
  18   LLC, a Delaware Limited Liability
       Company; CHICAGO ANALYTIC
  19   TRADING COMPANY, LLC, d/b/a                  Date:      [No hearing required]
       LITTLERIVER CAPITAL, LLC, a                  Time:
  20   Delaware Limited Liability Company;
       DIGITAL CAPITAL MARKETS, LLC, a              Courtroom: 10A, 10th Floor
  21   Maryland Limited Liability Company;          Judge:     Hon. Josephine L. Staton
       TAYLOR WOODS, an individual;
  22   HOWARD WU, an individual; C. BRIAN
       EGNATZ, an individual; and DOES 1
  23   through 10, inclusive
  24                    Defendants
  25
  26
  27
  28
                                                i
        OPPOSITION TO EX PARTE APPLICATION FOR ORDER ADVANCING HEARING DATE FOR NEUFELD
                     MARKS’ MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS
Case 8:20-cv-01973-JLS-DFM Document 70 Filed 06/03/21 Page 2 of 4 Page ID #:1953



   1                     MEMORANDUM OF POINTS AND AUTHORITIES
   2            Plaintiffs Clifford A. Rosen and Ronald A. Christensen (collectively, “Plaintiffs”)
   3   oppose Neufeld Marks’ Ex Parte Application For Order Advancing Hearing Date for
   4   Neufeld Marks’ Motion to Withdraw as Counsel for Defendants1 on the basis that
   5   granting Neufeld Marks’ Ex Parte Application and advancing the hearing date on its
   6   Motion to Withdraw as Counsel without: (i) first ruling on Defendants’ Motion for
   7   Review of Magistrate Judge’s Order of April 29, 2021 (Dkt. No. 61.) and/or (ii) advancing
   8   the hearing date on Defendants’ Motion for Review of Magistrate Judge’s Order of April
   9   29, 2021 to the same date as Neufeld Marks’ Motion and ruling on Defendants’ Motion
  10   first and/or simultaneously will result in Plaintiffs being prejudiced by the indefinite delay
  11   that will ensue following Neufeld Marks’ withdrawal as counsel.
  12            On April 29, 2021, Magistrate Judge Douglas F. McCormick granted Plaintiffs’
  13   Right to Attach Order, Writ of Attachment and Request for Expedited Discovery. (Dkt.
  14   No. 57.) In granting Plaintiffs’ Application, Judge McCormick ordered Plaintiffs to
  15   conduct expedited discovery as to Defendants’ attachable assets by being able to depose
  16   defendants Taylor Woods, Howard Wu, and the persons most qualified for Urban
  17   Commons, UC Seattle, and UC Battery Park and by allowing Plaintiffs to serve on the
  18   aforementioned defendants special interrogatories narrowly tailored to uncovering
  19   attachable assets belonging to same. (Dkt. No. 57.) In accordance with and pursuant to
  20   Judge McCormick’s April 29, 2021 Order, Plaintiffs properly noticed the deposition of
  21   Woods for Tuesday, May 4, 2021. Unfortunately, but not surprisingly, Woods and his
  22   counsel Neufeld Marks failed to appear for Woods’ properly noticed deposition, thereby
  23   forcing Plaintiffs to take a notice of non-appearance.
  24            Thereafter, on May 13, 2021, Defendants filed a frivolous Motion for review of
  25   Judge McCormick’s April 29, 2021 Order (“Defendants’ Motion”) (Dkt. No. 61)
  26   Unfortunately, Defendants’ Motion is not set to be heard until October 15, 2021. Notably,
  27
       1
        Defendants shall refer to defendants Urban Commons, LLC, Urban Commons 6 th Ave Seattle, LLC, Urban
  28   Commons Battery Park, LLC, Taylor Woods, Howard Wu, and Brian Egnatz.
                                                      -1-
           OPPOSITION TO EX PARTE APPLICATION FOR ORDER ADVANCING HEARING DATE FOR NEUFELD
                        MARKS’ MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS
Case 8:20-cv-01973-JLS-DFM Document 70 Filed 06/03/21 Page 3 of 4 Page ID #:1954



   1   in an effort to avoid further motion practice and in the spirit of fairness, Plaintiffs’ counsel
   2   represented to Neufeld Marks that Plaintiffs’ counsel was willing to stipulate to advance
   3   the hearing date on Neufeld Marks’ Motion if in return, Neufeld Marks was willing to
   4   stipulate to advance the hearing date on Defendants’ Motion. Not surprisingly, and as
   5   further evidence of the bad faith tactics Defendants and their counsel have employed from
   6   the outset of this action, Neufeld Marks refused to agree to said stipulation. Accordingly,
   7   Plaintiffs had no choice but to move ex parte to advance the hearing date on Defendants’
   8   Motion. (Dkt. No. 63.) Remarkably, but not surprisingly, Neufeld Marks, on behalf of
   9   Defendants filed an Opposition to Plaintiffs’ ex parte Application on June 1, 2021. (Dkt.
  10   Nos. 65.)
  11          Thus, if the hearing date on Neufeld Marks’ Motion is advanced and said motion is
  12   heard prior to the court hearing Defendants’ Motion for review of Judge McCormick’s
  13   April 29, 2021 Order, Plaintiffs will be substantially prejudiced by the windfall of delays
  14   that will result from Neufeld Marks’ withdrawal. Indeed, given Defendants’ well
  15   documented dilatory tactics throughout these proceedings coupled with the ongoing
  16   dissipation of assets by defendants Taylor Woods and Howard Wu, Plaintiffs cannot
  17   afford to have the hearing date on Neufeld Marks’ Motion advanced without the court first
  18   hearing Defendants’ Motion for review of Judge McCormick’s April 29, 2021 Order.
  19          Accordingly, Plaintiffs respectfully request that the Court deny Neufeld Marks’ Ex
  20   Parte Application. Alternatively, if the Court is inclined to grant Neufeld Marks’ Ex Parte
  21   Application and advance the hearing date on Neufeld Marks’ Motion, Plaintiffs
  22   respectfully request that: (i) the court first rule on Defendants’ Motion for Review of
  23   Magistrate Judge’s Order of April 29, 2021 and/or (ii) advance the hearing date on
  24   Defendants’ Motion for Review of Magistrate Judge’s Order of April 29, 2021 to the
  25   same date as Neufeld Marks’ Motion and either rule on Defendants’ Motion first or
  26   simultaneously rule on both.
  27

  28
                                                    -2-
        OPPOSITION TO EX PARTE APPLICATION FOR ORDER ADVANCING HEARING DATE FOR NEUFELD
                     MARKS’ MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS
Case 8:20-cv-01973-JLS-DFM Document 70 Filed 06/03/21 Page 4 of 4 Page ID #:1955



   1   DATED: June 3, 2021
   2
                                    GARCIA RAINEY BLANK & BOWERBANK LLP
   3

   4

   5

   6                                By
   7                                                    NORMA V. GARCIA
                                                        JEFFREY M. BLANK
   8                                                      HUGO A. LOPEZ
                                                        Attorneys for Plaintiffs
   9
                                         Clifford A. Rosen, MD and Ronald Christensen, MD
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                             -3-
        OPPOSITION TO EX PARTE APPLICATION FOR ORDER ADVANCING HEARING DATE FOR NEUFELD
                     MARKS’ MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS
